Citation Nr: 0324023	
Decision Date: 09/15/03    Archive Date: 09/23/03	

DOCKET NO.  99-24 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a chronic acquired back 
disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel






INTRODUCTION

The veteran had active service from August 1967 to August 
1970.  He had periods of service with the Missouri Army 
National Guard between September 1979 and November 1992.  

This case was previously before the Board of Veterans' 
Appeals (Board) in December 2000 at which time it was 
remanded for further development.  The case has been returned 
to the Board for appellate review.  


REMAND

The Board observes, in connection with this case, that the 
United States Court of Appeals for Veterans Claims (Court) 
has held that a remand by the Board confers on the veteran or 
on the claimant, as a matter of law, the right to compliance 
with a remand order, and it imposes on VA a concomitant duty 
to ensure compliance with the terms of the remand.  
Stegall v. West, 11 Vet. App. 268 (1998).  There is a need in 
this case to reconcile different opinions as to the etiology 
of the veteran's current low back disorder.  A VA orthopedist 
who examined the veteran in January 2000 and reviewed the 
claims folder in February 2000 at the VA Medical Center in 
Columbia, Missouri, indicated in February 2000 that it was 
"impossible" to attribute the veteran's current back problems 
to an injury he sustained in 1981 while on active duty with 
the National Guard.  The orthopedist noted that the veteran 
had had problems with recurrent back pain since 1981, but 
added that "it is not documented in his chart."  At the time 
of his January 2000 examination of the veteran, the 
orthopedist opined that the veteran's "current back problems 
are due to the injury he received in 1981."  In the Board's 
December 2000 remand, the orthopedist was asked to provide an 
assessment as to whether it was at least as likely as not 
that the veteran's current back disability was related to any 
incident of his military service.  The examiner was asked to 
provide the complete rationale for any conclusion reached.  
In July 2002, the orthopedist reviewed the claims file and 
provided a diagnosis of degenerative joint disease of the 
lumbar spine.  He indicated that, after reviewing the file 
and the veteran's current medical status, it "appears" that 
the veteran's chronic back pain "is not due to any problems 
that he had or sustained while in military service."  
However, the orthopedist did not provide the rationale for 
his opinion as requested in the remand action.  The veteran's 
accredited representative has called attention to the lack of 
reasoning for the opinion.  Additional development is 
therefore desired on this point.  

The case is REMANDED to the RO for the following:  

1.  The RO should take all steps 
necessary to fully comply with the 
Board's directives in the December 2000 
remand, especially attempting to obtain 
the complete rationale for the opinion 
expressed by the VA orthopedist in July 
2002.  That individual should be 
contacted and asked to provide a 
discussion as to the varying opinions of 
record and to provide the rationale for 
his recent opinion that it appeared that 
the veteran's low back pain was not 
attributable to his active service.  If 
the orthopedist is not available, the 
veteran should be accorded an orthopedic 
examination by another physician 
knowledgeable in orthopedics for the 
purpose of determining the nature and 
etiology of any current back disability.  
That examiner should be asked to provide 
an opinion, with complete rationale, as 
to whether it is as likely as not that 
any current back problems are 
attributable to the veteran's period of 
active service.  

2.  The RO should then take such 
additional development action as deemed 
proper with respect to the claim, and 
follow any applicable regulations and 
directives implementing the provisions of 
the Veterans Claims Assistance Act as to 
its notice and development requirements.  
Following such development, the RO should 
review and readjudicate the service 
connection claim.  A supplemental 
statement of the case should be issued 
and the case should then be returned to 
the Board, if otherwise in order.  

The RO and the appellant are advised that the Board is 
obligated by law to ensure that the RO complies with its 
directives, as well as those with the appellate courts.  It 
has been held that compliance by the Board or the RO is 
neither optional nor discretionary.  Where the remand orders 
of the Board or the courts are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
Stegall v. West, 11 Vet. App. 268 (1998).  

No action is required by the appellant until further notice 
is obtained.  However, the Board takes this opportunity to 
advise the appellant that the completion of the efforts as 
directed in this REMAND, as well as any other development 
directed by the RO, is necessary for a comprehensive and 
correct adjudication of the claim.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



